NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CITIZENS PROPERTY INSURANCE         )
CORPORATION,                        )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D14-4412
                                    )
JAMES STIEBEN and JESSICA STIEBEN, )
                                    )
           Appellees.               )
___________________________________ )

Opinion filed July 6, 2016.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Kara Berard Rockenbach and Lauren
J. Smith of Methe & Rockenbach, P.A.,
West Palm Beach, for Appellant.

George A. Vaka and Nancy A. Lauten
of Vaka Law Group, Tampa, and
Kenneth C. Thomas, Jr., of Marshall
Thomas, PL, Tampa, for Appellees.

SILBERMAN, Judge.

              Citizens Property Insurance Corporation seeks review of a final judgment

awarding the insureds, James and Jessica Stieben, $233,610.02 in damages for breach

of a homeowner's insurance policy. The cause of action arose after the parties

disagreed as to the appropriate method of repairing sinkhole damage. We affirm the
final judgment in all respects save for the award of money damages. We reverse to the

extent that the trial court entered judgment for damages payable directly to the Stiebens

without regard to the policy's loss settlement provision. See Citizens Prop. Ins. Corp. v.

Blaha, 41 Fla. L. Weekly D885, D887 (Fla. 2d DCA Apr. 8, 2016); Citizens Prop. Ins.

Corp. v. Amat, 41 Fla. L. Weekly D448, D450 (Fla. 2d DCA Feb. 19, 2016); Tower Hill

Select Ins. Co. v. McKee, 151 So. 3d 2, 4 (Fla. 2d DCA 2014), review denied, 163 So.
3d 511 (Fla. 2015). Under this provision, Citizens only has the obligation to pay for

repairs as the work is performed under a subsurface repair contract. Blaha, 41 Fla. L.

Weekly at D887; Amat, 41 Fla. L. Weekly at D450.

             Affirmed in part, reversed in part, and remanded.



WALLACE and BLACK, JJ., Concur.




                                           -2-